                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT
                                 :
GRETA M. STIFEL,                 :
     Plaintiff                   :
                                 :
v.                               :    CASE NO. 3:16-cv-1637(RNC)
                                 :
RICH SCHREINER and               :
DONNA MANNING,                   :
     Defendants.                 :


                         RULING AND ORDER

     Plaintiff Greta M. Stifel brings this action pursuant to 42

U.S.C. § 1983 against Berlin Police Department Officers Rich

Schreiner and Donna Manning alleging gender-based discrimination

in violation of the Equal Protection Clause.   The complaint

arises out of a domestic violence incident in which the plaintiff

was charged with disorderly conduct and assault in the third

degree, while her husband was charged only with disorderly

conduct, even though her injuries were more severe.   Defendants

move for summary judgment on the grounds that (1) the plaintiff

cannot establish an equal protection violation as a matter of

law, and (2) they are entitled to qualified immunity.   Because

the record fails to raise a triable issue of gender

discrimination, the motion for summary judgment is granted.

I. Background

     The undisputed facts, taken in the light most favorable to

the plaintiff, show the following.   On January 9, 2016, Officers

Manning and Schreiner investigated a domestic dispute between the

                                1
plaintiff and her estranged husband John Arnone at the

plaintiff’s home in Berlin.   Plaintiff’s sister Karen was also

present when the officers arrived.     Plaintiff stated that her

husband had pushed her into the side of the sofa and she had

fallen and been injured as a result.     Arnone denied pushing her

and said she had slipped and fallen.     Neither officer found the

plaintiff credible at the time.1

     Arnone provided the defendants with a written statement that

the plaintiff had spit in his face, slapped him, kicked him,

punched him, and thrown a drink at him.     Schreiner saw redness on

Arnone’s neck that appeared to be consistent with his account.

The plaintiff volunteered that she had spit at Arnone and kicked

a drink at him.

     Manning requested an ambulance for the plaintiff.     When the

ambulance arrived, the plaintiff complained of pain on her right

side, but she would not let ambulance personnel lift her shirt to

examine that area.    An x-ray at the hospital showed a broken rib

and collapsed lung.   Manning tried to interview the plaintiff at

the hospital but she was undergoing treatment and would not sign

a statement.   She later accused Manning of harassing her at the

hospital.   Plaintiff’s sister Karen provided a written statement.

She stated that the plaintiff had called her during the



     1
      In June 2017, Arnone admitted to having pushed the
plaintiff. See ECF No. 44 at 24.

                                   2
altercation, and that when she arrived at the house she found the

plaintiff on the floor and in pain.

     Later that night, the plaintiff received a misdemeanor

summons for disorderly conduct, Conn. Gen. Stat. § 53a-182, and

assault in the third degree, id. § 53a-61.   Arnone was arrested

for disorderly conduct only.   Several days later, on January 15,

the plaintiff submitted a written statement to the Police

Department concerning the incident.   She stated that Arnone

attacked her after she kicked his drink off a table, and that she

spat at him only after he pushed her.   In early February, the

plaintiff filed complaints with the Police Department against

Manning and Schreiner, accusing them of making inaccurate

statements and failing to objectively assess her and Arnone’s

credibility.   These complaints were investigated and determined

to be unfounded.

II. Legal Standard

     Summary judgment may be granted when there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.   Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).   To survive summary judgment, the non-moving

party must point to evidence that would permit a jury to return a

verdict in his or her favor.   Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 252 (1986).   In determining whether the moving

party is entitled to judgment as a matter of law, a court must


                                 3
review all the evidence in the record in the light most favorable

to the non-moving party.   Id. at 255.

III. Discussion

     Plaintiff contends that defendants’ decision to charge her

with disorderly conduct and assault, while charging Arnone only

with disorderly conduct, was motivated by her gender in violation

of the Equal Protection Clause.    To prevail on this claim, “the

plaintiff must prove that she suffered purposeful or intentional

discrimination on the basis of gender.”      Back v. Hastings on

Hudson Union Free Sch. Dist., 365 F.3d 107, 118 (2d Cir. 2004)

(citing Vill. of Arlington Heights v. Metro. Hous. Dev. Corp.,

429 U.S. 252, 264–65 (1977)).   “Any equal protection claim is

grounded on a comparison between the treatment the state gives

similarly situated individuals.”       Okin v. Vill. of Cornwall-On-

Hudson Police Dept., 577 F.3d 415, 439 (2d Cir. 2009).

     The record evidence does not support a finding that the

plaintiff and Arnone were similarly situated at the time the

officers decided to charge her with assault but not Arnone.

The assault charge against the plaintiff was supported by

Arnone’s sworn statement that the plaintiff had assaulted him, by

the plaintiff’s admission that she had spit at him and kicked a

drink at him, and by the mark on Arnone’s neck.      An assault

charge against the plaintiff, on the other hand, was not

similarly supported.   Plaintiff did not provide a sworn statement



                                   4
accusing Arnone of assault until several days later, Arnone

denied assaulting the plaintiff, there were no admissions by

Arnone nor any visible signs of injury to the plaintiff to

support her unsworn accusation, she refused to let the medics

lift her shirt to examine her right side, and the officers did

not find her credible.       Plaintiff’s sister was supportive of the

plaintiff but she was not present at the time of the underlying

events and thus could not provide corroboration for the

plaintiff’s claim that Arnone had pushed her.       See ECF No. 35-13.

Arnone’s sworn and partly corroborated statement that the

plaintiff had assaulted him sufficiently distinguished his

situation from that of the plaintiff’s for purposes of the

officers’ charging decision that night.

       Plaintiff claims that the officers credited Arnone’s account

of the incident, and not hers, because he is a man and she is a

woman.       To sustain this claim, “[a]t the very least [she] has to

show that it was her gender, and not some other characteristic,

that motivated the treatment she received.”       Okin, 577 F.3d at

439.       She has not presented evidence of gender bias that would

permit a jury to find in her favor.2      As support for her claim,

       2
      The plaintiff has accused the Berlin Police Department of
harboring personal bias against her because she has reported its
officers for speeding, and been arrested for trespassing while
trying to rescue animals in her neighborhood. ECF No. 35-3 at
13-17. When deposed, she stated her belief that the defendants
treated her differently than her husband “because I am Greta
Stifel as a female,” and explained, “I don’t know if it’s based
on the fact that I’m a female or the fact that I’m a female as

                                     5
plaintiff points to the arrest report’s description of her as

“hysterical,” which she regards as gender-based stereotyping.

See ECF No. 42 at 4.   While stereotyped remarks can constitute

evidence of intentional discrimination, see Back, 365 F.3d at

119-120, the plaintiff acknowledges that at the time in question

she was “in hysterics.”   See ECF No. 35-18 at 4-5.   In this

context, the arrest report’s use of the word “hysterical” is

insufficient to support a reasonable inference that the

plaintiff’s arrest was motivated by her gender.    See Back, 365

F.3d at 120 (The question of what constitutes gender-based

stereotyping “must be answered in the particular context in which

it arises.”).

IV. Conclusion

     Accordingly, the motion for summary judgment is granted.

The clerk may enter judgment and close the file.

     So ordered this 28th day of December 2018.



                                      /s/ RNC
                                    Robert N. Chatigny
                               United States District Judge




Greta Stifel.” Id. at 38-39. In the instant action, however,
she alleges only discrimination on the basis of her gender.

                                 6
